 

Exhibit 10.23

 

SUPPLEMENTAL AGREEMENT TO

DEVELOPMENT AND LICENSE AGREEMENT

 

THIS SUPPLEMENTAL AGREEMENT TO DEVELOPMENT AND LICENSE AGREEMENT (this
“Agreement”) is entered into as of February 20, 2003 (the “Effective Date”), by
and between Horizon Navigation, Inc., a California corporation, having its
principal place of business at 4701 Patrick Henry Drive, Suite 1301, Santa
Clara, California 95054 (“Horizon”), and Cobra Electronics Corporation, a
Delaware corporation, having its principal place of business at 6500 West
Cortland Street, Chicago, Illinois 60707 (“Cobra”).

 

 

RECITALS

 

WHEREAS, Horizon and Cobra have entered into a Development and License Agreement
dated January 8, 2003 (the “License Agreement”) pursuant to which Cobra shall
develop, manufacture and sell a line of portable mobile GPS receiver products
that incorporate and utilize Horizon’s navigation technology (the “Products”);

 

WHEREAS, Horizon has licensed “Licensed NAVTECH Data” pursuant to a Data License
Agreement (the “Data License Agreement”) dated June 1, 2002, between Navigation
Technologies Corporation (“NT”) and Horizon Navigation, Inc. (“Horizon”) and the
related Territory License No. 1 (the “Territory License”) dated June 1, 2002
(collectively, the “Horizon/NT Agreements”).

 

WHEREAS, the parties desire that Horizon compile the Licensed NAVTECH Data by
Horizon for use with the Cobra Products and provide Cobra with a master copy of
the compiled Licensed NAVTECH Data in order for Cobra to copy and distribute
such compiled Licensed NAVTECH Data to End-Users, and to distributors, dealers
and retailers for resale to End-Users; and

 

WHEREAS, the parties desire to supplement the License Agreement in order to set
forth additional terms and conditions pursuant to which the Licensed NAVTECH
Data shall be provided to and distributed by Cobra.

 

NOW, THEREFORE, in furtherance of the relationship between the parties, and in
consideration of the foregoing and the mutual agreements set forth herein, the
parties hereto agree as follows:



--------------------------------------------------------------------------------

 

1. RELATIONSHIP TO LICENSE AGREEMENT/DEFINITIONS. This Agreement shall amend and
supplement the License Agreement as set forth herein. Except as specifically set
forth herein: (i) initial capitalized terms shall be as defined in the License
Agreement or the Horizon/NT Agreements, as applicable; (ii) all terms and
conditions of the License Agreement not inconsistent with the terms of this
Agreement shall apply to the Licensed NAVTECH Data; and (iii) to the extent
there is any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of the License Agreement, this Agreement shall
apply.

 

2. COMPILATION SERVICES.

 

2.1    Compilation. Within thirty (30) days of each anniversary of the Product
Launch, or upon mutual agreement of the parties, Horizon will compile and
deliver to Cobra at no charge a master copy of the most current release of the
Licensed NAVTECH Data for use with the Products. Horizon will compile and
deliver the most current release of the Licensed NAVTECH Data at other times
when as requested by Cobra, provided Cobra will pay all costs associated with
such compilation. If any newly compiled Licensed NAVTECH Data contains new
features that are not compatible with the Software then used by Cobra in its
Products, if requested by Cobra, Horizon will provide, on a time and materials
basis, any Software “patch,” upgrade or other modification necessary to enable
such Licensed NAVTECH Data to be used in such Products. With respect to the
Products being developed under the License Agreement, Horizon shall compile and
deliver to Cobra, at Horizon’s expense, a master copy of the then current
release of the Licensed NAVTECH Data at the time called for in the Work
Schedule, or as otherwise required by Cobra.

 

2.2    Warranty of Compilation Services. Horizon represents and warrants that:
(i) Horizon shall use its best efforts in performing the compilation services as
set forth herein; (ii) the compilation services shall be performed in a
professional and workmanlike manner in accordance with the highest applicable
professional standards; (iii) Horizon personnel developing the Services shall
have appropriate technical skills, training, experience and expertise to enable
Horizon to perform its responsibilities set forth herein, provided the duration
of the above warranties set forth in Sections 2.2(i)-(iii) with respect to any
Deliverable included within a Product shall expire upon acceptance of the
Deliverable by Cobra. Subject to Section 3, Horizon further represents and
warrants that the compiled Licensed NAVTECH Data will operate in a commercially
reasonable manner in conjunction with the then supported version(s) of the
Navigation Technology incorporated in the Products. Horizon does not warrant or
guarantee the accuracy or sufficiency of the underlying Licensed NAVTECH Data
which shall be the sole responsibility of NT, subject to Section 3 below.

 

3.    NT WARRANTY AND CONDITIONS.

 

3.1    License Grant. Subject to Section 2.2, the Licensed NAVTECH Data is
delivered to Cobra by Horizon without warranty except for such warranties as are
extended by NT pursuant to the Horizon/NT Agreements. Horizon shall cooperate
fully with Cobra in exercising any rights against NT as may arise under the
Horizon/NT Agreement with respect to Licensed NAVTECH Data distributed by Cobra.
Cobra acknowledges and accepts the terms and conditions of the license grant by
NT under the Horizon/NT Agreements applicable to

 

2



--------------------------------------------------------------------------------

 

a distributor; provided, with respect to Section 9.0 of the Data License
Agreement, Cobra shall have no obligation to provide more than five Test
Products of each SKU; and provided further, with respect to Section 12.1 of the
Data License Agreement, Cobra will place a discreet “Navtech-on-Board” notice,
scaled to be smaller than Cobra or other logos, in the owners’ manual, on the
back of the outer container or on the SD card label. Without limitation, Cobra
agrees that it may sell copies of the Licensed NAVTECH Data (a) only to
End-Users and to distributors, dealers and retailers for resale to End-Users,
for the personal use of such End-Users with Cobra Products, (b) only in object
code form, (c) only to End-Users who agree to substantially the same terms and
conditions relating to usage, ownership and confidentiality of the Software and
other Confidential Information as those contained in EXHIBIT D “END-USER TERMS”
of the Territory License.

 

4. REPORTS AND ROYALTY PAYMENTS. On a quarterly basis Cobra will report to
Horizon net sales of Products containing the Licensed NAVTECH Data by SKU, and
make royalty payments with respect to those sales, including the applicable
royalties due under the Horizon’s agreement with NavTech, as provided under the
terms of the License Agreement.

 

5. TERM AND TERMINATION. This Agreement shall continue in force and effect until
the termination of the License Agreement unless earlier terminated by mutual
agreement of the parties; provided, that this Agreement shall terminate upon
termination of the Horizon/NT Agreements. Horizon agrees not to voluntarily
terminate the Horizon/NT Agreements without the prior written consent to Cobra,
which consent shall not be unreasonably withheld. Any termination of this
Agreement shall not automatically terminate the License Agreement.

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

HORIZON NAVIGATION, INC.

  

COBRA ELECTRONICS CORPORATION

By: /S/ LAURA L. WHITE

  

By: /S/ MICHAEL SMITH

Laura L. White

  

Michael Smith

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

(Print Name)

  

(Print Name)

Title: President & CEO

  

Title: Senior Vice President & CFO

 

3